Per Curiam:

In this original proceeding in discipline the State Board of Law Examiners found the respondent, William Eugene Settle, guilty of professional misconduct arising out of seven complaints and recommended his disbarment.
On February 23, 1973, after the board’s formal report had been docketed in this court, respondent personally delivered to the clerk of this court his certificate to practice law in the courts of this state together with his written statement that he desired to surrender said certificate for cancellation.
The clerk of this court is ordered and directed to mark the certificate void and strike the name of William Eugene Settle from the roll of attorneys of this state. It is further ordered that respondent uay the costs of this proceeding.